Citation Nr: 1712179	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  17-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1959 to March 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a rating decision made in May 2016, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran attended a video hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing testimony has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it must remand this matter to the AOJ in order to secure additional service personnel and/or treatment records.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

In the course of the instant appeal, the Veteran has repeatedly contended that, prior to his active duty service in the U.S. Army, he served for several years in the National Guard.  At his March 2017 hearing, he explained that he was a Guardsman from 1955 to 1959 with the 149th Antiaircraft Artillery Battalion and that, as part of this service, he was exposed to excessive noise and attended summer training drills at Camp Roberts.  The Veteran argued that, taken with his subsequent exposure to loud noises as a combat engineer with the U.S. Army, his training and service in the National Guard contributed to his current bilateral hearing loss.

Although the Veteran has repeatedly informed VA of this prior service with the National Guard, a review of the Veteran's claims file fails to uncover any evidence that VA has attempted to secure these records or associate them with the Veteran's claims file.  As these records are potentially relevant to the Veteran's claim, VA must attempt to obtain them and consider them in adjudicating the Veteran's claim for service connection of a bilateral hearing loss disability.  Moreover, the May 2016 VA examiner who provided an opinion regarding the etiology of the Veteran's bilateral hearing loss did not have the benefit of reviewing all of the potentially relevant records relating to his in-service noise exposure.  As such, if any National Guard records are obtained, an addendum opinion should be secured by an appropriate VA examiner in order to obtain a fully informed medical opinion regarding any possible causal relationship between the Veteran's current hearing disability and his service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to submit any official military reports and/or orders showing his specific dates of National Guard service, including the specific dates of periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service, or any other official documentation that might provide such information.  The Veteran and his representative should be given an adequate amount of time to reply.  Any evidence received should be associated with the Veteran's claims file.

2.  Attempt to verify and enumerate (month, day, year) all periods of ACDUTRA and INACDUTRA service with any appropriate facility or document repository.  Any negative reply must be documented, in which case, the Veteran and his representative must be notified that these records cannot be located and they must be given an opportunity to respond.

3.  Attempt to verify that all of the Veteran's service personnel records from any identified period of ACDUTRA or INADUCTRA service are obtained and associated with the Veteran's claims file.  Any negative reply must be documented, in which case, the Veteran and his representative must be notified that these records cannot be located and they must be given an opportunity to respond.

4.  Thereafter, if any additional service personnel or service treatment records relating to these periods of ACDUTRA or INADUCTRA service are obtained, obtain an addendum opinion from an appropriate VA medical professional.  The VA medical professional should review the Veteran's claims file, including any records relating to periods of ACDUTRA or INACDUTRA, and indicate in his/her report that the claims file was reviewed.  The examiner is then asked to give an opinion whether it is as least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing disability was caused by or is otherwise etiologically related to his service or any period of ACDUTRA or INACDUTRA.  The VA medical professional must provide a rationale for his/her opinion.

5.  Thereafter, readjudicate the Veteran's claim for service connection for a bilateral hearing disability.  If the claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




